Citation Nr: 0310676	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.	Entitlement to extension beyond July 1999 of a temporary 
total rating (T/TR) under the provisions of 38 C.F.R. 
§ 4.30 based on surgery necessitating post-hospital 
convalescence for a lumbar laminectomy.

2.	Entitlement to an increased rating for low back syndrome 
with degenerative disc disease (DDD) and a herniated 
nucleus pulposus (HNP) at L4-5, currently evaluated as 
20 percent disabling.

3.	Entitlement to an increased rating for hypertension, 
currently evaluated as  10 percent disabling.

4.	Entitlement to an increased rating for hemorrhoids with 
postoperative irrigation and drainage of a fistula, 
currently evaluated as 10 percent disabling.

5.	Entitlement to a compensable rating for bilateral 
allergic conjunctivitis.

6.	Entitlement to a compensable rating for right hip 
degenerative changes.

7.	Entitlement to a compensable rating for a residual scar 
from a right wrist ganglion cystectomy. 

8.	Entitlement to a compensable rating for a left wrist 
ganglion cyst.

9.	Entitlement to a compensable rating for a left hand 
laceration repair scar.

10.	Entitlement to a total 
disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1973 to December 
1985, and from July 1991 to April 1992.

This appeal arises from a May 1997 rating action that 
increased the rating of the veteran's low back syndrome with 
DDD and a HNP at L4-5 from 0 percent to        20 percent.  A 
Notice of Disagreement (NOD) with the 20 percent rating was 
received in June 1997, and a Statement of the Case (SOC) was 
issued subsequently that month.  In April 1998, a statement 
was received from the veteran that may reasonably be 
construed as a Substantive Appeal with respect to that issue.

This appeal also arises from a February 1999 rating action 
that denied a compensable rating for hemorrhoids with 
postoperative irrigation and drainage of a fistula.  A NOD 
therewith was received in March 1999, and a SOC was issued 
subsequently that month.  A Substantive Appeal was received 
in April 1999.  In June 1999, the veteran testified at 
hearing before a hearing officer at the RO with respect to 
the issues of increased ratings for his hemorrhoid and low 
back disorders; a transcript of the hearing is of record.  By 
rating action of December 1999, the RO increased the rating 
of the veteran's hemorrhoid disorder from 0 percent to 10 
percent, effective March 1998; the matter of a rating in 
excess of 10 percent remains for appellate consideration.  A 
Supplemental SOC (SSOC) was issued in December 1999. 

This appeal also arises from an August 1999 rating action 
that granted a T/TR under the provisions of 38 C.F.R. § 4.30 
based on surgery necessitating post-hospital convalescence 
for a lumbar laminectomy from mid-June through July 1999.  A 
NOD with the termination date of the T/TR (the veteran 
requests an extension of the T/TR beyond July 1999) was 
received in September 1999, and a SOC was issued subsequently 
that month.  A Substantive Appeal, wherein the veteran also 
requested a Board of Veterans' Appeals (Board) hearing at the 
RO, was received in October 1999.  By letter of November 
1999, the RO requested the veteran to clarify his hearing 
request.  The veteran responded in December 1999 and February 
2000 that he wanted a hearing before a hearing officer at the 
RO.  In response to the RO's April 2000 letter for further 
clarification of his hearing request, the veteran again 
stated in May 2000 that he wanted a hearing before a hearing 
officer at the RO.  By letter of July 2000, the RO notified 
the veteran and his representative of a hearing that had been 
scheduled for him before a hearing officer at the RO for a 
date in September.  By letter of September 2000, the veteran 
requested that the hearing be re-scheduled to a later date.  
By letter of October 2001, the RO notified the veteran and 
his representative of a hearing that had been scheduled for 
him before a hearing officer at the RO for a date in 
November.  A November 2001 RO Decision Review Officer 
Conference Report indicates that the veteran cancelled the 
hearing.  

This appeal also arises from a January 2001 rating action 
that denied a rating in excess of 10 percent for 
hypertension; compensable ratings for bilateral allergic 
conjunctivitis, right hip degenerative changes, a residual 
scar from a right wrist ganglion cystectomy, a left wrist 
ganglion cyst, and a left hand laceration repair scar; and a 
TDIU.  A NOD therewith was received in February 2001, and 
SOCs were issued in October 2001.  A Substantive Appeal was 
received in November 2001.  A SSOC on all 10 issues was 
issued in August 2002, and the case is now before the Board 
for appellate consideration of all 10 issues on appeal.


REMAND

With respect to the issues of extension beyond July 1999 of a 
T/TR under the provisions of 38 C.F.R. § 4.30 based on 
surgery necessitating post-hospital convalescence for a 
lumbar laminectomy, a rating in excess of 10 percent for 
hypertension, and compensable ratings for bilateral allergic 
conjunctivitis and for right hip degenerative changes, 
appellate review discloses that additional VA outpatient 
records containing clinical findings pertaining to those 
disorders was received by the RO in September 2002, 
subsequent to the issuance of the last SSOC in August 2002.  
Inasmuch as the RO has not considered that additional 
pertinent medical evidence in adjudicating the veteran's 
claims, the Board finds that the aforementioned issues must 
be returned to the Board for readjudication with 
consideration of that evidence.

With respect to the issues of a rating in excess of 20 
percent for low back syndrome with DDD and a HNP at L4-5, and 
compensable ratings for a residual scar from a right wrist 
ganglion cystectomy, a left wrist ganglion cyst, and a left 
hand laceration repair scar, the Board notes that, by 
regulatory amendments effective August 30 and September 23, 
2002, respectively, substantive changes were made to the 
schedular criteria for evaluation of skin diseases, as set 
forth in 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800-7833; 
67 Fed. Reg. 49596-49599, July 31, 2002, and of 
intervertebral disc syndrome (IVDS), as set forth in 
38 C.F.R. § 4.71a, DC 5293;  67 Fed. Reg. 54345-54349, August 
22, 2002.  Where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, if the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000 (2000).  While the veteran was afforded VA examinations 
in May 2002, the Board finds that they are now inadequate for 
rating purposes, inasmuch as revised rating criteria have 
come into effect subsequent to those examinations, and 
findings responsive to both the former and revised applicable 
rating criteria are now required for equitable adjudication 
of these claims.

With respect to the issue of a rating in excess of 10 percent 
for hemorrhoids with postoperative irrigation and drainage of 
a fistula, appellate review of the May 2002 VA general 
medical examination report discloses that the claims folder 
was not available to the examiner for review on this 
examination, and he did not provide clinical findings as to 
the symptoms and manifestations of that disorder specifically 
requested by the RO for rating purposes.  Thus, the Board 
finds that a new examination is necessary to cure this 
evidentiary deficiency.

Additionally, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  They include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify a claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c).  The 
Board finds that, on remand, the RO should also consider 
whether any additional development is warranted pursuant to 
the VCAA.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.	The RO should contact the VA Medical 
Center, Columbia, South Carolina, and 
(a) obtain copies of records of all 
follow-up treatment and evaluation of 
the veteran for lumbar laminectomy 
residuals following hospital discharge 
on June 18, 1999 up to the present 
time, including any post-surgical 
follow-up evaluations at the 
neurosurgery clinic on August 10, 1999 
and thereafter.  The RO should also          
(b) obtain copies of all records of 
treatment and evaluation of the 
veteran for all disabilities from July 
2002 to the present time.  All 
responses and records received should 
be associated with the claims folder. 

2.	 After all records or responses have 
been received, the veteran should be 
afforded a special VA orthopedic 
examination to determine the degrees 
of severity of his low back syndrome 
with DDD and a HNP at L4-5, and right 
hip degenerative changes.  The entire 
claims file must be made available to 
the physician designated to examine 
the veteran, and the examination 
report should include discussion of 
the veteran's documented medical 
history and assertions.  All indicated 
tests and studies, including X-rays, 
consultations, and range of motion 
testing of the low back and right hip 
(expressed in degrees, with standard 
ranges provided for comparison 
purposes) should be accomplished, and 
all clinical findings pertaining to 
the low back and right hip should be 
reported in detail and correlated to a 
specific diagnosis.  The examiner 
should describe the manifestations of 
the veteran's IVDS in accordance with 
pertinent former and revised criteria 
for rating that disorder.  
Specifically, the examiner should (a) 
render findings as to whether, during 
examination, there is mild, moderate, 
severe, or pronounced IVDS, and (b) 
specify the total duration of 
incapacitating episodes, if any, over 
the past           12 months (an 
"incapacitating episode" being a 
period of acute signs and symptoms due 
to IVDS that requires bed rest 
prescribed by and treatment by a 
physician).  He should also provide 
findings as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back or right hip.  If pain on motion 
is observed, the examiner should 
indicate the point at which pain 
begins.  He should indicate whether, 
and to what extent, the veteran 
experiences likely functional loss due 
to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use of the low 
back and right hip; to the extent 
possible, he should express such 
functional loss in terms of additional 
degrees of limited motion of the low 
back and right hip.  All examination 
findings, together with the complete 
rationale for the comments expressed, 
should be set forth in a printed 
(typewritten) report.   



3.	The veteran should be afforded a 
special VA dermatologic examination to 
determine the degrees of severity of 
his residual scar from a right wrist 
ganglion cystectomy, left wrist 
ganglion cyst, and left hand 
laceration repair scar.  The entire 
claims file must be made available to 
the physician designated to examine 
the veteran, and the examination 
report should include discussion of 
the veteran's documented medical 
history and assertions.  All indicated 
tests and studies should be 
accomplished, and all clinical 
findings should be reported in detail.  
The examiner should describe the 
manifestations of the veteran's right 
wrist and left hand scars and left 
wrist ganglion cyst in accordance with 
pertinent former and revised criteria 
for rating skin disorders.  
Specifically, he should provide a 
measurement of the length and width of 
each scar, as well as the area of each 
scar in square inches.  He should also 
indicate whether any scar is deep or 
superficial; poorly nourished, with 
repeated ulceration; unstable; and 
tender or painful on examination, and 
whether or not any scar or ganglion 
cyst causes limitation of motion.  All 
examination findings, together with 
the complete rationale for the 
comments expressed, should be set 
forth in a printed (typewritten) 
report.

4.	The veteran should be afforded a 
special VA rectal examination to 
determine the degree of severity of 
his hemorrhoids with postoperative 
irrigation and drainage of a fistula.  
The entire claims file must be made 
available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical 
findings should be reported in detail.  
The examiner should specifically 
render findings as to whether the 
veteran has external or internal 
hemorrhoids; whether any hemorrhoids 
are large or thrombotic, irreducible, 
with excessive redundant tissue, 
evidencing frequent recurrences; and 
whether they produce persistent 
bleeding, secondary anemia, or 
fissures.  All examination findings 
should be set forth in a printed 
(typewritten) report.

5.	To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,   11 Vet. App. 268 (1998).

6.	The RO must also review the claims 
folder to ensure that any additional 
notification and development required 
by the VCAA has been accomplished.

7.	After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
extension beyond July 1999 of a T/TR 
under the provisions of 38 C.F.R. 
§ 4.30 based on surgery necessitating 
post-hospital convalescence for a 
lumbar laminectomy; a rating in excess 
of 20 percent for low back syndrome 
with DDD and a HNP at L4-5; ratings in 
excess of         10 percent each for 
hypertension and for hemorrhoids with 
postoperative irrigation and drainage 
of a fistula; compensable ratings for 
bilateral allergic conjunctivitis, 
right hip degenerative changes, a 
residual scar from a right wrist 
ganglion cystectomy, a left wrist 
ganglion cyst, and a left hand 
laceration repair scar; and a TDIU, in 
light of all pertinent evidence and 
legal authority.  

8.	If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include citation 
and discussion of the former and 
revised applicable rating criteria for 
IVDS and skin disorders, and clear 
reasons and bases for the RO's 
determinations), and afford them the 
requisite time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran needs 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


